Citation Nr: 0324696	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  97-20 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

An original rating action in April 1995 granted service 
connection and assigned a 30 percent evaluation for PTSD, 
effective July 28, 1993.  In April 1996, less than one year 
from the April 1995 rating decision, the veteran sought an 
increased evaluation.  In September 1996 the RO denied 
entitlement to a rating in excess of 30 percent for the 
veteran's service-connected PTSD.  The veteran filed a notice 
of disagreement in December 1996.  The RO issued a statement 
of the case in January 1997.  The RO received the veteran's 
substantive appeal in July 1997.  

The Board notes that because the veteran filed his claim for 
increase within one year from the date of the original April 
1995 rating action, the claim could be interpreted as a 
notice of disagreement with the initial rating assigned, thus 
entitling the veteran to review of his claim since the 
effective date of the grant of service connection and 
consideration of "staged rating."  See 38 C.F.R. 
§ 20.201(2002), Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in this case, the veteran's substantive appeal on 
the higher evaluation issue was not received by the RO within 
60 days from the date of the mailing of the statement of the 
case or within the remainder of the one-year period of the 
mailing of the notice of the April 1995 rating action.  See 
38 C.F.R. § 20.302 (2002).  Rather, the substantive appeal 
was received within the remainder of the one-year period 
since the September 1996 rating decision.  Thus, the Board 
will, as the RO has done, treat the claim as one for an 
increased rating.  


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Initially, the Board notes that, in a February 2002 letter, 
the RO requested that the veteran provide information and 
evidence to substantiate his claim.  However, the letter was 
in regard to a then pending claim for an increased rating for 
the veteran's service-connected gunshot wound to the left 
thigh.  However, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain to the 
claim currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the department to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO, not the Board, is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  After providing 
the requested notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization.  

Moreover, it appears that there are outstanding VA treatment 
records pertinent to the veteran's claim.  In this regard, VA 
outpatient treatment records associated with the claims 
folder show treatment from April 1995 to April 1998.  On 
remand, the RO should obtain the veteran's VA treatment 
records since April 1998.  

Finally, the veteran was most recently afforded a VA 
examination in March 1996.  The claims file reflects that the 
veteran was scheduled for a VA examination in October 2002.  
A notation indicates, without further elaboration, that the 
examination was cancelled by the RO.  Another examination was 
scheduled in May 2002.  A notation from the VA medical center 
indicates that the veteran failed to appear.  However, as 
there is no copy of the notice of the date and time of the 
examination sent to the veteran, the Board is unable to deny 
the claim, on the basis of the veteran's failure to report to 
the most recently scheduled examination.  See 38 C.F.R. 
§ 3.655.  

Moreover, there still is no medical evidence of record  that 
addresses the current severity of the veteran's PTSD in terms 
sufficiently responsive to the applicable rating criteria for 
evaluating PTSD.  See 38 U.S.C.A. § 5103A (in claims for 
disability compensation, the duty to assist requires VA to 
provide a medical examination when such examination is 
necessary to make a decision on the claim).  In this regard, 
the Board notes that, during the pendency of this appeal, the 
rating criteria for the evaluation of mental disorders were 
changed effective November 7, 1996.  See 61 Fed. Reg. 52 
(October 8, 1996).  As the veteran is entitled to application 
of the rating criteria most favorable to his claim (see 
Dudnick v. Brown, 10 Vet. App. 79 (1997) and Karnas v. 
Derwinski , 1 Vet. App. 308, 312-13 (1991)), subject to 
applicable effective date provisions (see VAOPGCPREC 03-00; 
65 Fed. Reg. 33422 (2000)), findings responsive to both the 
former and revised criteria under Diagnostic Code 9411 are 
needed to fairly resolve the question of a higher evaluation 
for PTSD.

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo another VA examination of 
the veteran to obtain clinical findings needed to properly 
evaluate his PTSD.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility. 

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the veteran is 
afforded full due process of law.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should obtain and associate 
with the claims folder medical treatment 
records for PTSD from the VA Medical 
Center in Northport, New York, following 
the procedures prescribed by 38 C.F.R. 
§ 3.159.

2.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically in regards to the claim for 
an increased rating for PTSD currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record and specific notice as to the type 
of evidence necessary to substantiate the 
claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any additional pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

3.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any additionally 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the veteran responds (or a 
reasonable time period for the veteran's 
response has expired) and all 
records/responses from each contacted 
entity has been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA PTSD 
examination at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  The 
examiner should accomplish all 
appropriate tests and studies, and report 
all clinical findings in detail.

As regards the revised rating criteria, 
the examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of the following:  memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; delusions 
and/or hallucinations; flattened affect; 
circumstantial, circumlocutory or 
stereotyped speech; panic attacks; and 
impaired abstract thinking.  

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and explanation of what the score 
means.  The examiner should also comment 
on the GAF of 36 assigned by a private 
psychologist in May 1999.  If more than 
one psychiatric disorder is diagnosed, 
the examiner should render an opinion as 
to the relationship, if any, between each 
additionally diagnosed psychiatric 
disorder and the veteran's PTSD.  If 
deemed unrelated, the examiner should 
indicate the percentage or portion of the 
GAF score that represents impairment due 
solely to the service-connected PTSD.  
However, if it is not medically possible 
to distinguish the effects of the 
veteran's service-connected PTSD from any 
other diagnosed psychiatric disability, 
the examiner should clearly so state for 
the record, and indicate that his/her 
findings are pertinent to the veteran's 
overall psychiatric impairment.  

As regards the former criteria for 
evaluating PTSD, pursuant to the general 
rating formula in effect prior to 
November 7, 1999, the examiner should 
render an assessment as to whether the 
veteran's social and industrial 
impairment attributable to PTSD is best 
characterized as: "definite" (distinct, 
unambiguous, and moderately large in 
degree), "considerable," "severe," or 
total (due to totally incapacitating 
symptoms bordering on gross repudiation 
of reality, virtual isolation in the 
community, or demonstrable inability to 
obtain or retain substantially gainful 
employment).   

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copy(ies) of the notice(s) of the 
examination sent to him by the pertinent 
VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
increased rating for PTSD in light of all 
pertinent evidence and legal authority 

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case (to include clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


